EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, in her capacity as Principal Accounting Officer of Ministry Partners Investment Corporation, (the "Company") that, to his knowledge, this Quarterly Report on Form 10-Q for the period ended June 30, 2008 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition of the Company at the end of such period and the results of operations of the Company for such period. Date: August 14, 2008 By: /s/ Susan B. Reilly Susan B. Reilly, Principal Accounting Officer
